Title: From George Washington to Major General William Phillips, 25 December 1778
From: Washington, George
To: Phillips, William


  
    Sir.
    Philadelphia Decr 25th 1778
  
On Monday last, just as I was setting out from my Quarters at Middle Brook, I received the favor of Your two Letters of the 8th Instant.
Lt Campbell, agreable to your request was permitted to proceed to New York with your dispatches to Sr Henry Clinton—with liberty to return when he should have finished his business.
With respect to an exchange of prisoners, I assure You, Sir, there is nothing that would give me greater pleasure than such an event, founded on principles of equality and mutual advantage; but at present, I see but little if any prospect of it’s taking place. Since the date of Your Letters there has been a meeting of Commissioners from the two Armies upon the subject, when nothing was effected; and when the views of Congress and of Sr Henry Clinton were explicitly declared. This and every other circumstance convinces me that the interview you have been pleased to propose could answer no valuable purpose; nor should I think myself at liberty to take up a business of this nature without proper authority on both sides, to give efficacy to what might be proposed or done. I have the Honor to be sir Yr Most Obedt & Most Hbl. st

  Go: Washington

